Exhibit 10.5

 

WESTERN SIERRA NATIONAL BANK

 

SALARY CONTINUATION AGREEMENT

 

This Agreement is amended and restated this 22nd day of August, 2002, by and
between Western Sierra National Bank, a national banking association located in
Cameron Park, California (the “Company”) and Gary D. Gall (the “Executive”).

 

RECITALS

 

WHEREAS, the Executive is in the employ of the Company, serving as its Vice
Chairman;

 

WHEREAS, the experience, knowledge of the affairs of the Company, and reputation
and contacts in the industry of the Executive are so valuable that assurance of
the Executive’s continued service is essential for the future growth and profits
of the Company, and it is in the best interest of the Company to arrange terms
of continued employment for the Executive so as to reasonably assure the
Executive’s remaining in the Company’s employment during the Executive’s
lifetime or until the age of retirement;

 

WHEREAS, the Executive and the Company are currently parties to an Executive
Salary Continuation Agreement dated June 15, 2001; and

 

WHEREAS, the Executive and the Company desire to enter into this Salary
Continuation Agreement, the terms and conditions of which shall supersede those
set forth in the Executive Salary Continuation Agreement dated June 15, 2001;

 

NOW, THEREFORE, in consideration of the services to be performed in the future,
as well as the mutual promises and covenants herein contained, it is agreed as
follows:

 

ARTICLE 1.

DEFINITIONS

 

1.1                               Definitions.  Whenever used in this Agreement,
the following words and phrases shall have the meaning specified:

 

1.1.1.                     “Applicable Percentage” means that percentage listed
on Schedule “A” attached hereto which is adjacent to the number of complete
years (with a “year” being the performance of personal services for or on behalf
of the Company as an employee for a period of 365 days) which have elapsed
starting from the Effective Date of this Agreement and ending on the date the
Executive’s employment is terminated for purposes of this Agreement.  In the
event that the Executive’s employment with the Company is terminated other than
by reason of death, disability, retirement or voluntary termination on the part
of the Executive, Executive shall be deemed for purposes of determining the
number of complete years to have completed a year of service in its entirety for
any partial year of service after the last anniversary date of the Effective
Date during which the Executive’s employment is terminated.

 

1.1.2.                     “Change of Control” means (i) a tender offer made and
consummated for the ownership of 50% or more of the outstanding voting
securities of Western Sierra Bancorp, (the “Bancorp”); (ii) a merger or
consolidation of the Bancorp with another corporation and as a result of such
merger or consolidation less than 50% of the outstanding voting securities of
the surviving or resulting corporation are owned by shareholders of the Bancorp,
other than affiliates (within the meaning of the Securities Exchange Act of
1934) of any party to such merger or consolidation, as such shareholders shall
have existed immediately prior to such merger or consolidation,

 

--------------------------------------------------------------------------------


 

(iii) a sale of substantially all of the Bancorp’s assets to another bank or
corporation which is not a wholly owned subsidiary; or (iv) an acquisition of
the Bancorp by a person, within the meaning of Section 3(a)(9) or of Section
13(d)(3) (as in effect on the date hereof) of the Securities Exchange Act of
1934, of 50% or more of the outstanding voting securities of the Bancorp
(whether directly, indirectly, beneficially or of record).  For purposes of this
agreement, ownership of voting securities shall take into account and shall
include ownership as determined by applying the provisions of Rule
13d-3(d)(1)(i) (as in effect on the date hereof) pursuant to the Securities
Exchange Act of 1934.

 

1.1.3.                     “Code” means the Internal Revenue Code of 1986, as
amended.

 

1.1.4.                     “Disability” means the Executive suffering a
sickness, accident or injury which, in the judgment of a physician satisfactory
of the Company, prevents the Executive from performing substantially all of the
Executive’s normal duties for the Company.  As a condition to any benefits, the
Company may require the Executive to submit to such physical or mental
evaluations and tests as the Company’s Board of Directors deems appropriate.

 

1.1.5.                     “Early Termination” means the Termination of
Employment before Normal Retirement Age for reasons other than death,
Disability, Termination for Cause or following a Change of Control.

 

1.1.6.                     “Effective Date” means January 1, 1995.

 

1.1.7.                     “Early Termination Date” means the month, day and
year in which Early Termination occurs.

 

1.1.8.                     “Normal Retirement Age” means the Executive’s 65th
birthday.

 

1.1.9.                     “Normal Retirement Date” means the later of the
Normal Retirement Age or Termination of Employment.

 

1.1.10.     “Plan Year” means a twelve-month period commencing on January 1 and
ending on December 31 of each year.

 

1.1.11.     “Termination for Cause”.  See Section 5.3.

 

1.1.12.     “Termination of Employment” means that the Executive ceases to be
employed by the Company for any reason whatsoever other than by reason of a
leave of absence which is approved by the Company.

 

ARTICLE 2.

LIFETIME BENEFITS

 

2.1.                            Normal Retirement Benefit.  Upon Termination of
Employment on or after the Normal Retirement Age for reasons other than death,
the Company shall pay to the Executive the benefit described in this Section 2.1
in lieu of any other benefit under this Agreement.

 

2.1.1.                     Amount of Benefit.  The annual benefit under this
Section 2.1 is $165,000.  The Board of Directors may in its sole and absolute
discretion unilaterally increase the amount of the annual benefit amount at the
end of each Plan Year from the date of this Agreement to the Executive’s Normal
Retirement Date.

 

2.1.2.                     Payment of Benefit.  The Company shall pay the annual
benefit to the Executive in 180 equal monthly installments payable on the first
day of each month commencing with the month following the Executive’s Normal
Retirement Date and continuing for 179 additional months.

 

2.1.3.                     Benefit Increases.  Commencing on the first
anniversary of the first benefit payment, and continuing on each subsequent
anniversary, the Company’s Board of Directors, in its sole discretion, may
increase the benefit.

 

2

--------------------------------------------------------------------------------


 

2.2.                            Early Termination Benefit.  Upon Early
Termination, the Company shall pay to the Executive the benefit described in
this Section 2.2 in lieu of any other benefit under this Agreement.

 

2.2.1.                     Amount of Benefit.  The benefit under this Section
2.2 is the Annual Benefit set forth in Section 2.1.1. of this Agreement subject
to any increases to said benefit as provided for therein, multiplied by the
applicable percentage as defined in Section 1.1.1. of this Agreement.

 

2.2.2.                     Payment of Benefit.  The Company shall pay the annual
benefit amount to the Executive in 180 equal monthly installments payable on the
first day of each month commencing with the month following the Executive’s
Normal Retirement Date and continuing for 179 additional months.

 

2.2.3.                     Benefit Increases.  Benefit payments may be increased
as provided in Section 2.1.3.

 

2.3.                            Disability Benefit.  If the Executive terminates
employment due to Disability prior to Normal Retirement Age, the Company shall
pay to the Executive the benefit described in this Section 2.3 in lieu of any
other benefit under this Agreement.

 

2.3.1.                     Amount of Benefit.  The benefit under this Section
2.3 is the Annual Benefit set forth in Section 2.1.1 of this Agreement subject
to any increases to said benefit as provided for therein, multiplied by the
applicable percentage as defined in Section 1.1.1. of this Agreement.

 

2.3.2.                     Payment of Benefit.  The Company shall pay the annual
benefit amount to the Executive in 180 equal monthly installments payable on the
first day of each month commencing with the month following the Termination of
Employment and continuing for 179 additional months.

 

2.3.3.                     Benefit Increases.  Benefit payments may be increased
as provided in Section 2.1.3.

 

2.4.                            Change of Control Benefit.  Upon a Change of
Control, the Company shall pay to the Executive the benefit described in this
Section 2.4 in lieu of any other benefit under this Agreement.

 

In the event there is a Change of Control, the Executive shall be entitled to be
paid in cash in a lump sum on the date of the consummation of the Change of
Control, the present value of the aggregate amount of the Annual Benefit
specified in Section 2.1.1, with the Applicable Percentage being 100%, being
paid for a period of fifteen (15) years in one hundred eighty (180) monthly
installments beginning on the first day of the month following the consummation
of the Change in Control.  The present value of the amount shall be determined
using the long term monthly Applicable Federal Rate at the time of the
consummation of the Change of Control.

 

ARTICLE 3.

DEATH BENEFITS

 

3.1.                            Death During Active Services.  If the Executive
dies while in the active service of the Company, the Company and Executive agree
that the Company shall not make any benefit payments pursuant to this Agreement
and this Agreement shall terminate.

 

3.2.                            Death During Benefit Period.  If the Executive
dies after the benefit payments have commenced under this Agreement but before
receiving all such payments, the Company and Executive agree that following the
death of Executive the Company shall not make any additional benefit payments
pursuant to this Agreement and this Agreement shall terminate.

 

3.3.                            Death Following Termination of Employment But
Before Benefits Commence.  If the Executive is entitled to benefits under this
Agreement, but dies prior to receiving said benefits, the Company and Executive
agree that the Company shall not make any benefit payments pursuant to this
Agreement and this Agreement shall terminate.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 4.

BENEFICIARIES

 

4.1.                            Beneficiary Designations.  The Executive shall
designate a beneficiary by filing a written designation with the Company, in the
form of Exhibit “C”, attached hereto and incorporated herein by this reference. 
The Executive may revoke or modify the designation at any time by filing a new
designation.  However, designations will only be effective if signed by the
Executive and accepted by the Company during the Executive’s lifetime.  The
Executive’s beneficiary designation shall be deemed automatically revoked if the
beneficiary predeceases the Executive, or if the Executive names a spouse as
beneficiary and the marriage is subsequently dissolved.  If the Executive dies
without a valid beneficiary designation, all payments shall be made to the
Executive’s estate.

 

4.2.                            Facility of Payment.  If a benefit is payable to
a minor, to a person declared incapacitated, or to a person incapable of
handling the disposition of his or her property, the Company may pay such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incapacitated person or incapable person.  The Company
may require proof of incapacity, minority or guardianship as it may deem
appropriate prior to distribution of the benefit.  Such distribution shall
completely discharge the Company from all liability with respect to such
benefit.

 

ARTICLE 5.

GENERAL LIMITATIONS

 

5.1.                            Covenant Not To Compete.  Notwithstanding any
provision of this Agreement  to the contrary, the benefits payable to the
Executive pursuant to this Agreement are conditioned upon the Executive not
working as an employee, independent contractor, or consultant of or for a branch
of a financial institution located within a thirty (30) mile radius of the 
headquarters of the Company, for a period of one (1) year after Executive
terminates employment with the Company.  The parties to this Agreement hereby
agree that should such headquarters be relocated this provision may be
renegotiated.  In the event the Executive violates the covenant not to compete
provided for herein, the Company shall immediately terminate any and all
remaining payments for benefits due to Executive or Executive’s beneficiaries
pursuant to this Agreement, and the Company has no liability to Executive or
Executive’s beneficiaries for any benefits or payments pursuant to this
Agreement, except in the event of a Change in Control, in which case the
covenant not to compete provided for herein shall be of no force and effect.

 

5.2.                            Excess Parachute Payment.  Notwithstanding any
provision of this Agreement to the contrary, the Company shall not pay any
benefit under this Agreement to the extent the benefit would be an excess
parachute payment under Section 280G of the Code.  In complying with this
provision, the Company hereby agrees to take all steps reasonably necessary to
maximize the benefit available to the Executive.

 

5.3.                            Termination for Cause.  Notwithstanding any
provision of this Agreement to the contrary, the Company shall not pay any
benefit under this Agreement if the Company terminates the Executive’s
employment for:

 

5.3.1.                     any act of embezzlement, fraud, breach of fiduciary
duty or dishonesty;

 

5.3.2.                     any conviction of a felony involving moral turpitude;

 

5.3.3.                     deliberate or repeated disregard of the policies and
rules of Company as adopted by Company’s Board of Director’s;

 

5.3.4.                     unauthorized use or disclosure of any of the trade
secrets or confidential information of Company;

 

5.3.5.                     competition with Company, inducement of any customer
of the Company to breach a contract with the Company, or inducement of any
principal for whom the Company acts as agent to terminate such agency
relationship;

 

5.3.6.                     gross negligence adversely impacting the Company; or

 

4

--------------------------------------------------------------------------------


 

5.3.7.                     willful breach of this Agreement or any other willful
misconduct.

 

ARTICLE 6.

CLAIMS AND REVIEW PROCEDURES

 

6.1.                            Claims Procedure.  The Company shall notify any
person or entity that makes a claim against the Agreement (the “Claimant”) in
writing, within thirty (30) days of Claimant’s written application for benefits,
of his or her eligibility or ineligibility for benefits under the Agreement.  If
the Company determines that the Claimant is not eligible for benefits or full
benefits, the notice shall set forth (1) the specific reasons for such denial;
(2) a specific reference to the provisions of the Agreement on which the denial
is based;  (3) a description of any additional information or material necessary
for the Claimant to perfect his or her claim, and a description of why it is
needed; and (4) an explanation of the Agreement’s claims review procedure and
other appropriate information as to the steps to be taken if the  Claimant
wishes to have the claim reviewed.  If the Company determines that there are
special circumstances requiring additional time to make a decision, the Company
shall notify the Claimant of the special circumstances and the date by which a
decision is expected to be made, and may extend the time for up to an additional
thirty-day period.

 

6.2.                            Review Procedure.  If the Claimant is determined
by the Company not to be eligible for benefits, or if the Claimant believes that
he or she is entitled to greater or different benefits, the Claimant shall have
the opportunity to have such claim reviewed by the Company by filing a petition
for review with the Company within thirty (30) days after receipt of the notice
issued by the Company.  Said petition shall state the specific reasons which the
Claimant believes entitle him or her to benefits or to greater or different
benefits.  Within thirty (30) days after receipt by the Company of the petition,
the Company shall afford the Claimant (and counsel, if any) and opportunity to
present his or her position to the Company orally or in writing, and the
Claimant (or counsel) shall have the right to view the pertinent documents.  The
Company shall notify the Claimant of its decision in writing within the
thirty-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the Claimant and the specific provisions
of the Agreement on which the decision is based.  If, because of the need for a
hearing, the thirty-day period  is not sufficient, the decision may be deferred
for up to another thirty-day period at the election of the Company, but notice
of this deferral shall be given to the Claimant.

 

ARTICLE 7.

GENERAL PROVISIONS

 

7.1                               Binding Effect.  This Agreement shall bind the
Executive and the Company, and their beneficiaries, survivors, executors,
successors, administrators and transferees.

 

7.2                               Termination.  This Agreement may be amended or
terminated only by a written agreement signed by the Company and the Executive.

 

7.3                               No Guarantee of Employment.  This Agreement is
not an employment policy or contract.  It does not give the Executive the right
to remain an employee of the Company, nor does it interfere with the Company’s
right to discharge the Executive.  It also does not require the Executive to
remain an employee nor interfere with the Executive’s right to terminate
employment at any time.

 

7.4                               Non-Transferability.  Benefits under this
Agreement cannot be sold, transferred, assigned, pledged, attached or encumbered
in any manner.

 

7.5                               Tax Withholding.  The Company shall withhold
any taxes that are required to be withheld from the benefits provided under this
Agreement.

 

7.6                               Applicable Law.  The Agreement and all rights
hereunder shall be governed by the laws of the State of California, except to
the extent preempted by the laws of the United States of America.

 

7.7                               Unfunded Arrangement.  The Executive and
beneficiary are general unsecured creditors of the Company for the payment of
benefits under this Agreement.  The benefits represent the mere promise by the

 

5

--------------------------------------------------------------------------------


 

Company to pay such benefits.  The rights to benefits are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors.  Any insurance on the
Executive’s life is a general asset of the Company to which the Executive and
beneficiary have no preferred or secured claim.

 

7.8                               Recovery of Estate Taxes.  If the Executive’s
gross estate for federal estate tax purposes includes any amount determined by
reference to and on account of this Agreement, and if the beneficiary is other
than the Executive’s estate, then the Executive’s estate shall be entitled to
recover from the beneficiary receiving such benefit under the terms of the
Agreement, an amount by which the total estate tax due by the Executive’s
estate, exceeds the total estate tax which would have been payable if the value
of such benefit had not been included in the Executive’s gross estate.  If there
is more than one person receiving such benefit, the right of recovery shall be
against each such person.  In the event the beneficiary has a liability
hereunder, the beneficiary may petition the Company for a lump sum payment in an
amount not to exceed the beneficiary’s liability hereunder.

 

7.9                               Entire Agreement.  This Agreement constitutes
the entire agreement between the Company and the Executive as to the subject
matter hereof.  No rights are granted to the Executive by virtue of this
Agreement other than those specifically set forth herein.

 

7.10                        Administration.  The Company shall have powers which
are necessary to administer this Agreement, including but not limited to:

 

7.10.1.  Establishing and revising the method of accounting for the Agreement;

 

7.10.2.  Maintaining a record of benefit payments; and

 

7.10.3  Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.

 

7.11.                     Named Fiduciary.  For purposes of the Employee
Retirement Income Security Act of 1974, if applicable, the Company shall, be the
named fiduciary and plan administrator under the Agreement.  The named fiduciary
may delegate to others certain aspects of the management and operation
responsibilities of the plan including the employment of advisors and the
delegation of ministerial duties to qualified individuals.

 

IN WITNESS WHEREOF, the Employer and a duly authorized Company officer have
signed this Agreement.

 

 

 

GARY D. GALL

 

 

 

 

 

 

Dated:

11/18/02

 

 

/s/ Gary D. Gall

 

 

 

 

 

 

 

 

 

WESTERN SIERRA NATIONAL BANK

 

 

 

 

 

 

Dated:

11/18/02

 

By

/s/ Charles W. Bacchi

 

 

 

Charles W. Bacchi, Chairman

 

6

--------------------------------------------------------------------------------


 

SCHEDULE A

 

WESTERN SIERRA NATIONAL BANK

SALARY CONTINUATION AGREEMENT

 

Gary D. Gall

 

NUMBER OF COMPLETE
YEARS WHICH HAVE ELAPSED

 

APPLICABLE
PERCENTAGE

 

 

 

 

 

1

 

5.00

%

2

 

10.00

%

3

 

15.00

%

4

 

20.00

%

5

 

25.00

%

6

 

30.00

%

7

 

35.00

%

8

 

41.50

%

9

 

48.00

%

10

 

54.50

%

11

 

61.00

%

12

 

67.50

%

13

 

74.00

%

14

 

80.50

%

15

 

87.00

%

16

 

93.50

%

17 or more years

 

100.00

%

 

7

--------------------------------------------------------------------------------


 

BENEFICIARY DESIGNATION

 

WESTERN SIERRA NATIONAL BANK

SALARY CONTINUATION AGREEMENT

 

Gary D. Gall

 

TO:

The Administrator of Gary D. Gall

 

Executive Salary Continuation Agreement

 

Pursuant to the provisions of my Executive Salary Continuation Agreement with
Gary D. Gall permitting the designation of a beneficiary or beneficiaries by a
participant, I hereby designate the following persons and entities as primary
and secondary beneficiaries of any benefit under said Agreement payable by
reason of my death:

 

PRIMARY BENEFICIARY:

 

(Beneficiary named)

 

SECONDARY BENEFICIARY:

(Secondary beneficiary named)

 

THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION IS HEREBY RESERVED.

 

The Administrator shall pay all sums payable under the Agreement by reason of my
death to the Primary Beneficiary, if he or she survives me, and if no Primary
Beneficiary shall survive me then to the Secondary Beneficiary, and if no named
beneficiary survives me, the Administrator shall pay all amounts in accordance
with the terms of my Executive Salary Continuation Agreement.  In the event that
a named beneficiary survives me and dies prior to receiving the entire benefit
payable under said Agreement then and in that event, the remaining unpaid
benefit payable according to the terms of my Executive Salary Continuation
Agreement shall be payable to the personal representatives of the estate of said
beneficiary who survived me but died prior to receiving the total benefit
provided by my Executive Salary Continuation Agreement.

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

Dated:

11/18/02

 

  /s/ Gary D. Gall

 

 

 

  Gary D. Gall

 

 

8

--------------------------------------------------------------------------------